BASKIN, Judge.
After examining the testimony before the general master the trial court, basing its decision, in part on the general master’s findings of fact, granted some of the wife’s exceptions. Our examination of the briefs, record and findings of the general master and trial court reveals no real issue concerning the facts. The trial court merely concluded from those facts that the amount of alimony should be increased. This modification was wholly consistent with the general master’s findings of fact and was within the trial court’s discretion. Ciccarelli v. Ciccarelli, 352 So.2d 1204 (Fla. 4th DCA 1977); Vogel v. Vogel, 323 So.2d 306 (Fla. 3d DCA 1975). Affirmed.